Citation Nr: 0024883	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-06 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
urethral stricture, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to June 
1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the RO.  

The veteran testified at hearings before a Hearing Officer at 
the RO in September 1996 and before the undersigned Member of 
the Board in Washington, D.C. in February 1999.  



FINDING OF FACT

The veteran's service-connected urethral stricture is shown 
to have been manifested by a disability picture which more 
nearly approximates that consistent with obstructed voiding 
with urinary retention requiring intermittent or continuous 
catheterization.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent for the service-connected urethral stricture have 
been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b 
including Diagnostic Code 7518 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected urethral stricture is 
currently rated as 10 percent under Diagnostic Code 7518.  

The Board finds the veteran's claim for increased 
compensation benefits for the service-connected urethral 
stricture is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155.  Although the regulations require that, in 
evaluating a given disability, that disability be viewed in 
relation to its whole recorded history, 38 C.F.R. §§ 4.1, 4.2 
(1999), where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Diagnostic Code 7518 provides that stricture of urethra will 
be rated as voiding dysfunction.  38 C.F.R. § 4.115b.  
Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  Voiding 
dysfunction involving urine leakage (including continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence) is rated at 40 percent 
when requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day.  Voiding dysfunction 
involving urinary frequency is rated at 40 percent when there 
is a daytime voiding interval less than one hour, or 
awakening to void 5 or more times per night.  A 30 percent 
rating is warranted for obstructed voiding manifested by 
urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a  

After a full review of the record, the Board finds that the 
clinical evidence of record serves to establish that the 
disabling manifestations of the veteran's urethral stricture 
more nearly approximate those of obstructed voiding with 
urinary retention requiring intermittent or continuous 
catheterization and warrant the assignment of a 30 percent 
evaluation under the provisions of Diagnostic Code 7815.  
38 C.F.R. § 4.7.  

The medical evidence shows that, in March 1999, the veteran 
underwent cystoscopy, direct vision urethrotomy and urethral 
dilation in response to his complaints of voiding 
dysfunction.  The private operative report shows that a Foley 
catheter was placed in the bladder and the veteran was 
discharged and instructed to return in three weeks.  

The most recent VA examination was conducted in September 
1999.  The veteran reported that, following the surgery, he 
had to wear a catheter for four weeks.  He indicated that he 
was scheduled for a dilation in the next week.  He reported 
having a decrease in his stream without dysuria.  He reported 
that he had a pinching sensation on his right side during 
urination.  He denied any incontinence.  The diagnosis was 
that of recurrent urethral stricture.  

As the evidence demonstrates that the veteran's service-
connected urethral stricture is shown to have been productive 
of obstructed voiding with a level of impairment consistent 
with urinary retention requiring catheterization, a 30 
percent rating is warranted in this case.  The Board finds 
that the evidence does not show urine leakage or urinary 
frequency which would warrant a rating in excess of 30 
percent.  38 C.F.R. § 4.115a.  



ORDER

An increased rating of 30 percent for the service-connected 
urethral stricture is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

